Citation Nr: 1611794	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the Department of Veterans Affairs Regional Office in Portland, Oregon granting service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and assigning a 30 percent rating.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  During the course of the appeal, the Veteran's PTSD with depression rating was increased to 50 percent, effective February 8, 2008, and to 70 percent, effective December 18, 2010.

As noted in the April 2013 Board decision and remand, the issue of entitlement to a TDIU was reasonably raised by the record and considered part and parcel of the Veteran's claim for an initial higher disability rating for PTSD (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the TDIU claim to the agency of original jurisdiction (AOJ)  to a TDIU for further development.

In June 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge sat the RO.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence as well as a signed waiver of initial AOJ consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800,  20.1304 (2015).

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.  

The Board's decision awarding a schedular TDIU from December 18, 2010 is set forth below.  The matter of the Veteran's entitlement to an extra-schedular TDIU prior to that date is addressed in the Remand following the Order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  As of December 18, 2010, the Veteran's service-connected disabilities met the percentage requirements for a schedular TDIU, and the collective evidence on the question of whether the Veteran's service-connected disabilities have since prevented him from obtaining or retaining substantially gainful employment is, at least, relatively evenly balanced.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU, from December 18, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the matter of the Veteran's entitlement to a schedular TDIU from December 18, 2010-the matter to which the Board is limiting its consideration, at this time-the Board finds that all notification and development actions needed to render a fair decision on this matter claim have been accomplished.

The Veteran has contended that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he became too disabled to work in October 2008.  See January 2013 TDIU Application; see also Veteran's June 2011 SSA Application.  

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU as of December 18, 2010.  At that time, service connection was in effect for: PTSD with depression ( rated as 70 percent disabling); tinnitus (rated as 10 percent disabling); coronary artery disease (rated as 10 percent disabling); and bilateral hearing loss (rated as 0 percent disabling, or noncompensable)-for a combined evaluation of 80 percent, effective December 18, 2010.  [Notably, as of January 26, 2011-and the award of  service connection and an initial 60 percent rating for interstitial lung disease (claimed as COPD), the combined evaluation is 90 percent.]

Accordingly, as of December 18, 2010, the Veteran has had at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more, as of December 18, 2010, the Veteran is eligible for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities-individually or in concert-has/have rendered him rendered him  unable to obtain or retain substantially gainful employment since that date. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a schedular TDIU is warranted from December 18, 2010.

Historically, the Veteran has worked as an electrician, maintenance mechanic, and assembler.   See January 2013 TDIU Application; August 2011 SSA Work History Report.  His past jobs included constant walking, standing, climbing, reaching, kneeling, handling, and lifting.  See August 2011 SSA Work History Report.  The Veteran finished high school and two years of college.  See January 2013 TDIU Application.  The Veteran last worked full-time in October 2008.  See January 2013 TDIU Application; January 2014 Request for Employment Information.

During an April 2008 VA mental health examination, the Veteran reported working as a mechanic for several years.  He reported that he hated his work and regularly changed jobs.  He reported that he had had difficulty with supervisors and employers for years.  The VA examiner found the Veteran to be irritable, very intense, and at times distraught.  The VA examiner found the Veteran suffered from decreased productivity and motivation.

A November 2008 Vet Center treatment record notes that the Veteran reported being "on edge" but sleeping better since his job ended.

During a December 2008 audio VA examination, the Veteran reported ringing in his ears and difficulty understanding his co-workers.  The Veteran reported that he had trouble understanding speech with background noise and that he even had problems in quiet environments with word recognition.  

In a December 2010 VA examination report, the VA examiner noted that the Veteran was unemployed and indicated that such unemployment was related to his PTSD and depression.  The examiner found that there was not total occupational and social impairment, but noted that the Veteran had deficiencies in judgment, thinking, mood, and work.  The examiner found that the Veteran had difficulty concentrating, had violent outbursts at work including throwing a hammer at a co-worker, and was depressed.

In the report of a January 2011 VA examination relating to the Veteran's respiratory system, the VA examiner found the Veteran's disability resulted in problems with lifting and carrying, a lack of stamina, and weakness or fatigue.

In an April 2011 addendum, the December 2010 mental health VA examiner noted that the Veteran was on the high end of severe symptoms of PTSD with depression.  The VA examiner noted that the Veteran was unemployed as a result of his severe PTSD and depression as he lost his job due to a violent outburst.  The examiner further explained that the Veteran could work in a "special work arrangement that involves performance in an independent working environment."

In a December 2011 addendum, the December 2010 mental health VA examiner explained that the Veteran had partial occupational impairment, not total impairment, from his PTSD and depression.  The examiner explained that the Veteran could work in a position that involves performance in an independent working environment.  The examiner further explained that the Veteran would be able to work given the right job and management, but that this would not be likely given a number of factors including the Veteran's social difficulties and the limited number of jobs in his field as a laborer.

On September 2012 VA examination relating to the Veteran's heart disability, the VA examiner found the Veteran was more suitable for work within his stated METS estimate which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.

On October 2013 VA examination relating to the Veteran's respiratory disability, the VA examiner found the Veteran was best suited for only light duty type of work due to his lung disability.  

During an October 2013 VA mental health examination, the Veteran reported working as a mechanic until 2007.  He reported some difficulty getting along with his supervisor, and reported the incident in which he threw a hammer at a co-worker.  The Veteran reported irritability on the job due to his PTSD.  The VA examiner found that the Veteran was able to interact with others sufficiently to complete job duties and able to sustain concentration for job completion.  The VA examiner found the Veteran was not precluded from full-time employment based solely on his PTSD with depression.

In a May 2015 letter, the Veteran's psychologist noted the Veteran's multiple service-connected disabilities.  The psychologist noted that the Veteran had visited the Vet Center 47 times in the last few years and was on medication to help with symptom management and stress reduction.  The psychologist concluded that the Veteran's medical issues, medication, and psychological stress would prevent him from obtaining or completing employment.

A May 2015 letter from the Veteran's private physician reflects comment that the Veteran is unable to hold down any kind of part-time or full-time work.  The physician noted the Veteran's coronary artery disease, interstitial lung disease, and PTSD and depression.

In a June 2015 letter, the Veteran's cardiologist opined that the Veteran is disabled from a cardiac standpoint.  The cardiologist explained that any type of exertion causes the Veteran to become short of breath and have chest pain.  The cardiologist further explained that the Veteran needs to rest and avoid stress.

During the June 2015 Board hearing, the Veteran testified that his last job as an assembler was stressful because of the other employees' lack of knowledge and because of the politics of the workplace.  The Veteran testified that he cannot handle stress because of his service-connected disabilities.  He testified that he gets shortness of breath from any physical exertion.  He also testified that he has paranoia and an inability to handle crowds.  He testified that his counselor told him that an office job or a job with other people around would not be compatible with his mental health disabilities because of his nervous tendencies and his inclination to explode.  The Veteran testified that he does not believe that he could hold a job because of his physical and mental disabilities.   

The Veteran also testified that he was essentially terminated from his last job working as an assembler because he threw a hammer at his co-worker during an argument.  He testified that while the employer indicated he was terminated as part of a large layoff, only one other person was terminated at that time.  He testified that he has been unable to find a job since that time.  

The above-cited evidence clearly reflects that  the Veteran has not been employed full-time during the relevant time period, and that he was last employed full-time in October 2008.  Such evidence also documents significant functional limitations related to the Veteran's PTSD with depression that have interfered with the Veteran's ability to obtain and retain gainful employment. 

As noted, on the April 2008 VA examination, the Veteran reported difficulty with supervisors and regularly changing jobs.  The VA examiner found the Veteran to be irritable and intense, with decreased productivity and motivation.  The December 2010 VA examiner related the Veteran's unemployment to his PTSD and depression.  The December 2010 VA examiner noted the Veteran's difficulties concentrating and his violent outbursts at work, including the incident in which the Veteran threw a hammer at a co-worker.  The December 2010 VA examiner limited the Veteran's work opportunities to a "special work arrangement that involves performance in an independent working environment."  The December 2010 VA examiner later clarified that the Veteran was unlikely to find gainful employment given a number of factors, including the Veteran's social difficulties and his field of work.

The Veteran's physical limitations from his service-connected disabilities of interstitial lung disease, coronary artery disease, bilateral hearing loss, and tinnitus, compound the mental health functional limitations discussed above.  The Veteran's service-connected respiratory and heart disabilities result in shortness of breath, problems with lifting and carrying, a lack of stamina, and weakness or fatigue.  See January 2011 VA Examination Report; June 2015 Private Cardiologist Letter.  It has been noted that the Veteran needs to rest and avoid stress, and is limited to only light duty type of work.  See October 2013 VA Examination Report; June 2015 Private Cardiologist Letter.  Moreover, as reported during the December 2008 VA audiology examination, the Veteran has trouble understanding his co-workers because of his hearing difficulties, even in quiet environments.  

The Board notes that the October 2013 VA examiner opined that the Veteran was not precluded from full-time employment based solely on his PTSD with depression as he was able to interact with others sufficiently to complete job duties and able to sustain concentration for job completion.  As noted, the October 2013 VA examiner limited his opinion to consideration of only those limitations resulting from the Veteran's PTSD with depression.

Here, the Board finds probative comments of the Veteran's treating VA psychologist, who considered the Veteran's multiple service-connected disabilities and found that the combination of the Veteran's medical issues, medication, and psychological stress precluded the Veteran from full-time employment (see May 2015 VA Psychologist Letter) and the Veteran's private physician, who referenced the Veteran's multiple service-connected disabilities before opining that the Veteran was unable to hold down any kind of part-time or full-time work.  See May 2015 Private Physician Letter.  

While the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the comments and opinions of VA and private examiners have appropriately been considered-not as dispositive of the unemployability question, but as pertinent evidence, along with other evidence, in determining whether the Veteran can perform the mental and physical acts required for substantially gainful employment.

In this case, the Veteran, himself, has mentioned both mental and physical functional limitations in explaining why he does not believe he could obtain and sustain gainful employment as a result of his service-connected disabilities.  See June 2015 Board Hearing Transcript.  He testified that he could not handle the stress of working with others and the politics of the workplace.  He testified to his nervous tendencies and his inclination to explode, including the incident in which he threw a hammer at his co-worker during an argument.  He also testified that he became short of breath from any physical exertion.  

The Board notes that the Veteran's prior jobs as an electrician, maintenance mechanic, and assembler required a combination of mental and physical functionality.  See August 2011 SSA Work History Report; January 2013 TDIU Application; January 2014 Request for Employment Information.  The Veteran's prior employment required some interaction, some level of concentration, and some physical exertion.   Id.  

Thus, given the totality of the lay and medical evidence, the Board finds that, as of December 18, 2010,  the Board finds the evidence on the question of whether the functional limitations of the Veteran's from his service-connected PTSD with depression, when combined with the functional effects of his service-connected physical disabilities, preclude gainful employment consistent with his education and vocational experience is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a schedular TDIU due to service-connected disabilities are met as of December 18, 2010.


ORDER

A TDIU, from December 18, 2010, is granted.


REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to an extra-schedular TDIU, for the period on appeal prior to December 18, 2010, is warranted. 

As detailed above, the record indicates that the Veteran has been unemployed since October 2008 and he has asserted that his service-connected disabilities have resulted in his unemployment.  He testified that his employment ended as a result of a violent outburst in which he threw a hammer at a co-worker.  During the April 2008 VA mental health examination, the Veteran reported difficulty with supervisors and the VA examiner found the Veteran was irritable and intense, and suffered from decreased productivity and motivation.  Subsequent VA examination reports detail the Veteran's physical limitations from his service-connected disabilities, including difficulty hearing and shortness of breath.

As discussed above, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  However, a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU prior to December 18, 2010, as the Veteran's combined rating was then less than 70 percent.  However, the collective evidence of record suggests that the Veteran has been unemployed and unemployable since October 2008.  The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the remaining matter on appeal for additional development, to include referral of the claim to the appropriate first line authority-VA's Chief Benefits Director or the Director of the VA Compensation Service-for a determination as to the Veteran's entitlement to an extra-schedular TDIU prior to December 18, 2010.  

Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to matter of his entitlement to an extra-schedular TDIU prior December 18, 2010.    The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) ; but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter of his entitlement to an extra-schedular TDIU, prior to December 18, 2010, that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU prior to 
December 18, 2010.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matter of the Veteran's entitlement to an extra-schedular TDIU, prior to December 18, 2010, in in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


